Name: Commission Regulation (EEC) No 3478/80 of 30 December 1980 amending various Regulations in the seeds sector as a result of Greek accession
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  plant product;  means of agricultural production;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31980R3478Commission Regulation (EEC) No 3478/80 of 30 December 1980 amending various Regulations in the seeds sector as a result of Greek accession Official Journal L 363 , 31/12/1980 P. 0082 - 0082 Finnish special edition: Chapter 3 Volume 12 P. 0265 Greek special edition: Chapter 03 Volume 32 P. 0190 Swedish special edition: Chapter 3 Volume 12 P. 0265 Spanish special edition: Chapter 03 Volume 20 P. 0127 Portuguese special edition Chapter 03 Volume 20 P. 0127 COMMISSION REGULATION (EEC) No 3478/80 of 30 December 1980 amending various Regulations in the seeds sector as a result of Greek accession THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece (1), and in particular Article 146 (2) thereof, Whereas, pursuant to Article 22 of the Act of Accession of Greece, the adaptations to the acts listed in Annex II to the said Act are to be drawn up in conformity with the guidelines set out in that Annex; Whereas adaptations are also necessary in respect of acts adopted after signature of the Treaty of Accession, the validity of which extends beyond 1 January 1981; Whereas in the seeds sector, it is necessary to add certain expressions in Greek to Commission Regulation (EEC) No 1445/76 of 22 June 1976 specifying the different varieties of Lolium perenne L (2), as last amended by Regulation (EEC) No 1501/80 (3), and to Commission Regulation (EEC) No 1119/79 of 6 June 1979 laying down special provisions for the implementation of the system of import licences for seeds (4), as amended by Regulation (EEC) No 1516/79 (5), HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1445/76 is hereby amended as follows: >PIC FILE= "T0018275"> Article 2 In Article 6 (2) of Regulation (EEC) No 1119/79, the following terms are hereby added: >PIC FILE= "T0018276"> Article 3 This Regulation shall enter into force on 1 January 1981. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1980. For the Commission Finn GUNDELACH Vice-President (1) OJ No L 291, 19.11.1979, p. 17. (2) OJ No L 161, 23.6.1976, p. 10. (3) OJ No L 149, 17.6.1980, p. 25. (4) OJ No L 139, 7.6.1979, p. 13. (5) OJ No L 184, 20.7.1979, p. 14.